Title: Memorandum from John Barnes, 27 May 1803
From: Barnes, John
To: Jefferson, Thomas


            
              Geo Town 27th May 1803
            
            Memdm
            In J Barnes’s estimates on his Monthly Balances, in Order to Ascertain a reasonable Compensation of 6 ⅌ Cent. in Conformity, to the Presidents request, JB have endeavoured, nearly as the several Accts. & Statemts. here Annexed will admit—(allowing for some few, irregularities—making—as well for—as against, the Actual—or exact, debits & Credits.)—that, comparing the total Amt charged say $311 50/ on the several Monthly Balances—with the Average—in the gross Amt. of Balances—say, $308.10. So nearly corrisponding, that JB. flatters himself—will be found pretty Correct, up to the 8 May and ending 8th June. differing only $3 40/ in favor of the Average estimate.—
            
            
              
                Summary Estimate, 
                On the Presidents Monthly Balances Compared with the Average on their gross Amt.
              
            
            
              
                Mar. 31. 1801
                to 30t Jany 1802.
                for 10 Mos. on
                $16,260.
                95.
                ⅌ a/c
                $89.
                 " 
              
              
                Jany. 30 1802.
                to 10t Jany. 1803
                for 12 Mos. on
                32,326.
                66.
                do
                158.
                50
              
              
                " 10. 1803 
                to 8 May
                for 4 Mos. on 
                13 031.
                 " 
                do
                 64.
                 "
              
              
                
                
                for 26 Mos.
                61,618.
                61
                
                311.
                50
              
              
                NB the Average on $61,618. for 26 Mos. say $2370 a 11.85 ⅌ Mo. is
                308.
                10
              
              
                
                
                
                differs only.
                3.
                40.
              
            
            Errors Excepted.
            
              J Barnes.
            
          